Name: Regulation (EEC) No 1273/69 of the Commission of 2 July 1969 amending Regulations (EEC) Nos 662/69 and 685/69 on intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Official Journal of the European Communities 303 3.7.69 Official Journal of the European Communities No L 161/9 REGULATION (EEC) No 1273/69 OF THE COMMISSION of 2 July 1969 amending Regulations (EEC) Nos 662/69 and 685/69 on intervention on the market in butter and cream Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION : Article 1 The date 31 August 1968 shall be substituted for the date 31 July 1968 in Article 1 of Regulation (EEC) No 662/69 . Article 2 THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/681 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Article 6 (7) thereof; Whereas Commission Regulation (EEC) No 662/692 of 9 April 1969 on the sale by intervention agencies of butter exceeding a certain age, as amended by Regulation (EEC) No 934/69,3 applies only to butter taken into store before 31 July 1968 ; whereas supplies of butter reaching the standards for buying-in are almost exhausted ; whereas that form of sale should be continued; whereas 31 August 1968 should be fixed as the date on which the butter is taken into store; Whereas Article 3 (b ) of Regulation (EEC) No 662/69 and Article 18 ( 1 ) (b ) of Commission Regulation (EEC) No 685/694 of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 1064/69,5 fixed at 500 grammes the maximum weight of packets of butter sold for direct consumption; whereas the application of those provisions has resulted in difficulties in certain Member States ; whereas in order to remedy that situation the Member States should be permitted to fix a lower maximum weight ; The following subparagraph shall be added to Article 3 of Regulation (EEC) No 662/69 and Article 18 (1 ) of Regulation (EEC) No 685/69 : 'However, Member States may fix the maximum weight at 250 g.' Article 3 The provisions of Article 2 shall not apply to butter : ( a ) covered by invitations to tender published in the Official Journal of the European Communities before this Regulation enters into force ; and (b) sold, before this Regulation enters into force, in accordance with the provisions of Regulation (EEC) No 662/69. Article 41 OJ No L 148, 28.6.1968, p . 13 . 2 OJ No L 86, 10.4.1959, p. 8 . 3 OJ No L 121, 22.5.1969, p. 8 . 4 OJ No L 90, 15.4.1969, p. 12 . 5 OJ No L 139, 11.6.1969, p. 13 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 304 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1969 . For the Commission The President Jean REY